                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


David Paul Chubb, as Personal             2:21-CV-11535-TGB-APP
Representative of the Estate of
David Paul Chubb,

                                          ORDER STAYING CASE
                 Plaintiff,
                                         UNTIL FURTHER ORDER
      vs.


Daimler Trucks North America
LLC,


                 Defendants.

     This case (“David Chubb”) was reassigned as a companion to Estate
of Jacob Chubb et al v. Daimler Trucks North America LLC et al, 2:18-cv-

10843-TGB-SDD (“Jacob Chubb”). Counsel in both cases are the same
and the cases involve the same subject matter. Based on previous
conversations with counsel during a status conference in Jacob Chubb,

the Court understands that David Chubb is a renewal of the original
case, filed by Plaintiff’s counsel because Jacob Chubb was dismissed
without prejudice (ECF No. 37).

     After dismissal, Defendants appealed the case (ECF No. 38). In
light of the Sixth Circuit’s opinion on the appeal (ECF No. 41), Jacob
Chubb was reopened and Defendants were permitted to refile a motion

                                   1
to dismiss (ECF No. 46). As a result, it will be more efficient to move
forward with this case once the pending motion in Jacob Chubb has been

resolved.
     It is therefore ORDERED that all proceedings in this matter are
STAYED until further order of the Court.


     SO ORDERED this 12th day of July, 2021.


                                BY THE COURT:




                                /s/Terrence G. Berg
                                TERRENCE G. BERG
                                United States District Judge




                                  2
